             Case 7:93-mj-01834-MRG Document 3 Filed 11/20/20 Page 1 of 1


 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRJCT OF NEW YORK
                                                                  r: !JRIGIN/\L
 UNITED STATES OF AMERICA,
                                                         Case No.: 93 MJ 01834          (MRG)
                                       Plaintiff,
                                                         ORDER OF DISMISSAL
                        -against-

              Christopher B. Brooker


                                       Defendant.



         Motion by the Government to dismiss is granted and the above-captioned case is hereby

dismissed.




                                                           SO ORDERED.




Dated:          20     day of_N_o_v_em_b_e_r_ _ _ __, 2 0 ~
               Poughkeepsie, New York
